UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) –April 30, 2014 The First of Long Island Corporation (Exact Name of Registrant as Specified in Charter) New York 001-32964 11-2672906 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 10 Glen Head Road, Glen Head, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code - (516) 671-4900 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition OnApril 30, 2014, The First of Long Island Corporation issued a press release disclosing material non-public information regarding the Corporation’s financial condition as ofMarch 31, 2014 and its results of operations for thethree month periodthen ended.The press release is furnished as Exhibit 99.1 to this Form 8-K filing. Item 9.01. Financial Statements and Exhibits Exhibit 99.1 - Press release datedApril 30, 2014 regarding the Corporation’s financial condition as ofMarch 31, 2014 and its results of operations for thethree month periodthen ended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. The First of Long Island Corporation (Registrant) Date:May 5, 2014 By: /s/ William Aprigliano William Aprigliano SeniorVice President & ChiefAccounting Officer (principal accounting officer)
